Exhibit 10.2
 
SECURITY AGREEMENT


This Security Agreement (“Agreement”) is made and entered into as of the 26th
day of June 2013, by and between STW Energy Services, LLC, a Texas limited
liability company (“Debtor”), and Crown Financial, LLC, a Texas limited
liability company (“Secured Party”).


RECITALS




A.           Debtor and Secured Party have executed that certain Loan Agreement
dated the same date as this Agreement (as amended, supplemented or restated from
time to time, the “Loan Agreement”), together with certain other Loan Documents.


B.           Secured Party has conditioned its obligation to fund the Loan
Agreement upon the execution and delivery of this Agreement by Debtor.


TERMS OF THIS AGREEMENT


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor covenants and agrees with Secured Party as follows:


1.           Certain Definitions.  Unless otherwise defined in this Agreement,
each capitalized term used but not defined in this Agreement will have the
meaning given that term in the Loan Agreement or in the UCC.  If the definition
given a term in the Loan Agreement conflicts with the definition given that term
in the UCC, the Loan Agreement definition shall control to the extent allowed by
Law.  If the definition given a term in Chapter 9 of the UCC conflicts with the
definition given that term in any other chapter of the UCC, the Chapter 9
definition shall control.  As used in this Agreement, the following terms have
the meanings indicated:


Accounts means all accounts, instruments, receivables, accounts receivable,
contract rights, chattel paper, documents, general intangibles, book debts, any
and all amounts due to Debtor from a factor, arising from Debtor's sale of goods
or rendition of services, and all the books and records pertaining to the
foregoing, and the cash or non-cash proceeds resulting therefrom and all
security and guaranties therefor.


Agreement means this Agreement together with all schedules and exhibits attached
to this agreement, and all amendments and modifications to this Agreement, the
schedules or the exhibits.


Collateral is defined in Section 5 of this Agreement.


Contracts means all of the right, title, and interest of all contracts,
agreements, letter agreements, purchase orders, licenses, permits and any other
contractual rights now or at any time hereafter existing and all amendments,
supplements to and extensions and renewals of any such contracts.


Default means a “Default” hereunder or in the Loan Agreement.


Equipment means any and all of Debtor's furnishings, machinery, fixtures and
equipment, wherever located, whether now owned or hereafter acquired, including
without limitation, all manufacturing, distribution, selling, data processing
and office equipment and all appliances and trade fixtures (excluding equipment
in which Debtor's interest is a leasehold interest), together with all
increases, parts, fittings, accessories, equipment, and special tools now or
hereafter affixed to any part thereof and thereto, together with all substitutes
and replacements thereof, all accessions and attachments thereto, and all tools,
parts and equipment now or hereafter added to or used in connection with the
foregoing.


 
-1-

--------------------------------------------------------------------------------

 


Inventory means any and all of Debtor's inventory, including without limitation
any and all goods held for sale or lease or being processed for sale or lease in
Debtor's business as now or hereafter conducted and all returned, reclaimed,
refused or repossessed goods, whether now owned or hereinafter acquired,
including all materials, goods and work in process, finished goods, and other
tangible property held for sale or lease or furnished or to be furnished under
contracts of service or used or consumed in Debtor's business, along with all
documents (including documents of title) covering inventory, all cash and
non-cash proceeds from the sale of inventory including proceeds from insurance
and including such property the sale or other disposition of which has given
rise to accounts and which has not been returned to or repossessed or stopped in
transit by Debtor. "Inventory" includes each of the foregoing items whether they
are in the possession of Debtor or the Bailee or other person for sale, storage,
transit, processing, use or otherwise.


Lien means any lien, pledge, security interest, charge or encumbrance of any
kind, whether voluntary or involuntary, (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any agreement to
give any security interest) intended to secure an obligation to any creditor.


Loan Agreement is defined in the Recitals.


Obligor means any Person obligated with respect to any of the Collateral,
whether as a party to a contract, an account debtor or otherwise.


Obligations is defined in the Loan Agreement.


Personal Property means the property described on Exhibit A attached hereto and
any other personal property hereafter acquired by Debtor.


Security Interest means the security interests granted and the transfers,
pledges and collateral assignments made under Section 3 of this Agreement.


UCC means the Uniform Commercial Code, as adopted in Texas.


2.           Loan Agreement.  This Agreement is being executed and delivered
pursuant to the terms and conditions of the Loan Agreement.  Each Security
Interest is a “Lien”.


3.           Security Interest.  Subject to the terms and conditions of this
Agreement, and to secure the prompt, unconditional and complete payment and
performance of the Obligations when due, Debtor grants to Secured Party a
security interest in all of Debtor's right, title, and interest in the
Collateral and Debtor transfers, pledges and assigns as security to Secured
Party all Debtor's right, title and interest in the Collateral.  If the
transfer, pledge or assignment of any specific item of the Collateral is
expressly prohibited by any contract, the Security Interest shall be effective
to the extent allowed by the UCC or other applicable Law.


4.           No Assumption or Modification.  The Security Interest is given to
secure the prompt, unconditional and complete payment and performance of the
Obligations when due, and is given as security only.  Secured Party and Lenders
do not assume and shall not be liable for any of Debtor's liabilities, duties,
or obligations under or in connection with the Collateral.  Secured Party's
acceptance of this Agreement, or its taking any action in carrying out this
Agreement, does not constitute Secured Party's approval of the Collateral or
Secured Party's assumption of any obligation under or in connection with the
Collateral.  This Agreement does not affect or modify Debtor's obligations with
respect to the Collateral.


5.           Collateral.  As used in this Agreement, the term “Collateral” means
the following items and types of property, wherever located, whether now owned
or hereafter acquired by Debtor:


(a) Accounts
(b) Contracts
(c) Equipment
(d) Inventory
(e) Personal Property

The description of Collateral contained in this Section 5 includes after
acquired Collateral and proceeds of the Collateral.
 
-2-

--------------------------------------------------------------------------------

 
 
6.           Fraudulent Conveyance.  Notwithstanding anything contained in this
Agreement to the contrary, Debtor agrees that if, but for the application of
this Section 6, the Obligations or any Security Interest would constitute a
preferential transfer or a fraudulent conveyance under federal law or a
fraudulent conveyance or transfer under any state fraudulent conveyance or
fraudulent transfer law or similar law in effect from time to time (each a
“Fraudulent Conveyance”), then the Obligations and each affected Security
Interest will be enforceable to the maximum extent possible without causing the
Obligations or any Security Interest to be a Fraudulent Conveyance, and shall be
deemed to have been automatically amended to carry out the intent of this
Section 6.


7.           Representations and Warranties.  Debtor hereby confirms and
restates each of the representations and warranties in the Loan Agreement and
further represents and warrants to Secured Party as follows:


(a)           Binding Obligation.  This Agreement creates a legal, valid and
binding lien in and to the Collateral in favor of Secured Party and enforceable
against Debtor.  The Security Interest created under this Agreement will be duly
perfected once the action required for perfection under applicable Law has been
taken.  Once perfected, the Security Interest will constitute a first and prior
lien on the Collateral, subject only to Permitted Liens.  The creation of the
Security Interest does not require the consent of any third party, except a
third party possessing a Permitted Lien.


(b)           Place of Business; Location of Records.  Exhibit B to this
Agreement sets forth the location of (i) Debtor's place of business and chief
executive office, (ii) the location of its books and records concerning any of
the Collateral that is accounts or general intangibles, (iii) the locations of
the Personal Property. The failure of the description of locations of Collateral
on Exhibit A to be accurate or complete will not impair the Security Interest in
such Collateral.


(c)           No Prior Lien. Debtor has not executed any material prior
transfer, assignment, pledge, security interest, or hypothecation covering the
Collateral or any interest in the Collateral.  Debtor owns all presently
existing Collateral, and will acquire all hereafter acquired Collateral, free
and clear of all liens, mortgages, encumbrances, charges, pledges, security
interest, hypothecation or claim of any kind except as contemplated by this
Agreement.


(d)           No Defenses.  The amounts due Debtor under the Collateral are not
subject to any material setoff, counterclaim, defense, allowance or adjustment
(other than discounts for prompt payment shown on the invoice) or to any
material dispute, objection or complaint by any Obligor.


(e)           Additional Collateral.  The delivery at any time by Debtor to
Secured Party of Collateral or of additional specific descriptions of certain
Collateral shall constitute a representation and warranty by Debtor to Secured
Party under this Agreement that the representations and warranties of this
Section 7 are true and correct with respect to each item of such Collateral.


8.           Covenants.  Debtor agrees to comply with each covenant in the Loan
Agreement.  Debtor further covenants and agrees with Secured Party that so long
as Secured Party or any Lender is committed to extend credit under the Loan
Agreement and thereafter until the Obligations is paid and performed in full and
all commitments to lend under the Loan Agreement have terminated, Debtor shall:


(a)           Relocation of Office or Books and Records; Change of Name or
Address.  Give Secured Party 30 days prior written notice of (i) any proposed
relocation of its principal place of business or chief executive office, (ii)
the place where its books and records relating to accounts and general
intangibles are kept, (iii) a change of its name, (iv) any proposed relocation
of any of the Collateral to a location other than those set forth in Exhibit B.


(b)           Material Change.  Promptly notify Secured Party of any material
change in any fact or circumstance represented or warranted by Debtor with
respect to any of the Collateral.


 
-3-

--------------------------------------------------------------------------------

 


(c)           Record of Collateral.  Maintain at its chief executive office a
current record of where all Collateral is located and permit Secured Party or
its representatives to inspect and make copies from such records pursuant to the
Loan Agreement and furnish to Secured Party, from time to time, such documents,
lists, descriptions, certificates, and other information necessary or helpful to
keep Secured Party informed with respect to the identity, location, status,
condition, terms of, parties to, and value of the Collateral.


(d)           Adverse Claim.  Promptly notify Secured Party of any claim,
action, or proceeding challenging the Security Interest or affecting title to
all or any material portion of the Collateral or the Security Interest and, at
Secured Party's request, appear in and defend any such action or proceeding at
Debtor's expense.


(e)           Hold Collateral In Trust.  Hold in trust (and not commingle with
its other assets) for Secured Party all Collateral that is contracts, chattel
paper, instruments, or documents of title at any time received by it and
promptly deliver same to Secured Party unless Secured Party at its option gives
Debtor written permission to retain that Collateral.  At Secured Party's
request, each contract, chattel paper, instrument, or document of title so
retained shall be marked to state that it is assigned to Secured Party and each
instrument shall be endorsed to the order of Secured Party (but failure to so
mark or endorse shall not impair the Security Interest).


(f)           No Assignment.  Not sell, assign, or otherwise dispose of, or
permit the sale, assignment, or disposition of, any Collateral except as
permitted by the Loan Documents.


(g)           Liens.                      Not create or permit the creation of,
or allow the existence of, any Lien upon or against any of the Collateral or
enter into any licensing agreement prohibited by the Loan Agreement.


(h)           Perform Obligations.  Perform all of its obligations under or in
connection with the Collateral in accordance with customary business practices.


(i)           Amendment.  Not amend, alter, or modify, or permit the amendment,
alteration or modification of, any of the Collateral without Secured Party's
prior written consent as to the form and content of the amendment, alteration or
modification.


(j)           Further Assurances.  From time to time promptly execute and
deliver to Secured Party all other assignments, certificates, supplemental
documents, and financing statements, and all other acts Secured Party requests
in order to create, evidence, perfect, continue or maintain the existence and
priority of the Security Interest and in order to perfect the Security Interest
in all future Collateral including, without limitation, (i) amendments to
Exhibits A and B, and (ii) the execution and filing of such financing statements
as the Secured Party may reasonably require.  A carbon, photographic, or other
reproduction of this Agreement or of any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement and
may be filed as a financing statement.


9.           Default; Remedies. Upon the occurrence of a Default, subject to the
terms and conditions of the Loan Agreement, Secured Party has the following
cumulative rights and remedies under this Agreement:


 
-4-

--------------------------------------------------------------------------------

 


(a)           Debtor's Agent.  Secured Party shall be deemed to be irrevocably
appointed as Debtor's agent and attorney-in-fact with all right and power to
enforce all of Debtor's rights and remedies under or in connection with the
Collateral.  All reasonable costs, expenses and liabilities incurred and all
payments made by Secured Party as Debtor's agent and attorney-in-fact,
including, without limitation, reasonable attorney's fees and expenses, shall be
considered a loan by Secured Party to Debtor which shall be repayable on demand
and shall accrue interest at the Default Rate and shall be part of the
Obligations.  Debtor hereby gives Secured Party the power and right on its
behalf and in its own name to take any and all actions set forth in this
Agreement.  This power of attorney is a power coupled with an interest and shall
be irrevocable until the Obligations are paid in full.  The Secured Party shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges, and options expressly or implicitly granted to it in this
Agreement, and shall not be liable for any failure to do so or any delay in
doing so.  This power of attorney is conferred on Secured Party solely to
protect, preserve, maintain, and realize upon its Security Interest in the
Collateral.  Neither Secured Party nor any of the Lenders shall be responsible
for any decline or diminution in the value of any of the Collateral, and neither
Secured Party nor any of the Lenders shall be required to take any steps to
protect or preserve any of the Collateral or any rights against prior parties or
to protect, preserve, or maintain any security interest or Lien given to secure
the Collateral.


(b)           Account Debtors and Obligors.  Secured Party may notify or require
each account debtor or other Obligor to make payment directly to Secured Party
and Secured Party may take control of the proceeds paid to Secured Party.  Until
Secured Party elects to exercise these Rights, Debtor is authorized to collect
and enforce the Collateral and to retain and expend all payments made on
Collateral.  After Secured Party elects to exercise these rights, Secured Party
shall have the Right in its own name or in the name of Debtor to (i) compromise
or extend time of payment with respect to all or any portion of the Collateral
for such amounts and upon such terms as Secured Party may determine, (ii)
demand, collect, receive, receipt for, sue for, compound, and give acquittance
for any and all amounts due or to become due with respect to Collateral, (iii)
take control of cash and other proceeds of any Collateral, (iv) endorse Debtor's
name on any notes, acceptances, checks, drafts, money orders, or other evidences
of payment on Collateral that may come into Secured Party's possession, (v) sign
Debtor's name on any invoice or bill of lading relating to any Collateral, on
any drafts against Obligors or other Persons making payment with respect to
Collateral, on assignments and verifications of accounts or other Collateral and
on notices to Obligors making payment with respect to Collateral, (vi) send
requests for verification of obligations to any Obligor, and (vii) do all other
acts and things necessary to carry out the intent of this Agreement.  If any
Obligor fails to make payment on any Collateral when due, Secured Party is
authorized, in its sole discretion, either in its own name or in Debtor's name,
to take such action as Secured Party shall deem appropriate for the collection
of any amounts owed with respect to Collateral or upon which a delinquency
exists.  Regardless of any other provision of this Agreement and except for
cases involving Secured Party's gross negligence or willful misconduct, Secured
Party shall not be liable for its failure to collect, or for its failure to
exercise diligence in the collection of, any amounts owed with respect to
Collateral, nor shall it be under any duty whatever to anyone except Debtor to
account for funds that it shall actually receive under this Agreement.  Provided
that Secured Party negotiates in a commercially reasonable manner, a receipt
given by Secured Party to any Obligor shall be a full and complete release,
discharge, and acquittance to such Obligor, to the extent of any amount so paid
to Secured Party.  Secured Party may apply or set off amounts paid and the
deposits against any liability of Debtor to Secured Party.


(c)           Rights.  Secured Party may exercise any and all rights available
to a Secured Party under the UCC, in addition to any and all other rights
afforded by this Agreement and the Loan Documents, at law, in equity, or
otherwise.


(d)           Notice.  Reasonable notification of the time and place of any
public sale of the Collateral, or reasonable notification of the time after
which any private sale or other intended disposition of the Collateral is to be
made, shall be sent to Debtor and to any other Person entitled to notice under
the UCC; provided that, if any of the Collateral threatens to decline speedily
in value or is of the type customarily sold on a recognized market, Secured
Party may sell or otherwise dispose of the Collateral without notification,
advertisement, or other notice of any kind.  It is agreed that notice sent or
given not less than five calendar days prior to the taking of the action to
which the notice relates is reasonable notification and notice for the purposes
of this subparagraph.  It shall not be necessary that the Collateral be at the
location of the sale.


 
-5-

--------------------------------------------------------------------------------

 


(e)           Application of Proceeds.  Secured Party shall apply the proceeds
of any sale or other disposition of the Collateral under this Section 9 as
follows:  First, to the payment of all its expenses incurred in retaking,
holding, and preparing any of the Collateral for sale(s) or other disposition,
in arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligations); second, toward
repayment of amounts expended by Secured Party under Section 10; and third,
toward payment of the balance of the Obligations in the order and manner
specified in Section 3.11 of the Loan Agreement.  Any surplus remaining shall be
delivered to Debtor or as a court of competent jurisdiction may direct.


(f)           Sale.  Secured Party's sale of less than all the Collateral shall
not exhaust Secured Party's Rights under this Agreement and Secured Party is
specifically empowered to make successive sales until all the Collateral is
sold.  If the proceeds of a sale of less than all the Collateral shall be less
than the Obligations, this Agreement and the Security Interest shall remain in
full force and effect as to the unsold portion of the Collateral just as though
no sale had been made.  In the event any sale under this Agreement is not
completed or is, in Secured Party's opinion, defective, such sale shall not
exhaust Secured Party's rights under this Agreement and Secured Party shall have
the right to cause a subsequent sale or sales to be made.  Any and all
statements of fact or other recitals made in any bill of sale or assignment or
other instrument evidencing any foreclosure sale under this Agreement as to
nonpayment of the Obligations, or as to the occurrence of any Default, or as to
Secured Party's having declared all of such Obligations to be due and payable,
or as to notice of time, place and terms of sale and the properties to be sold
having been duly given, or as to any other act or thing having been duly done by
Secured Party, shall be taken as prima facie evidence of the truth of the facts
so stated and recited.  Secured Party may appoint or delegate any one or more
Persons as agent to perform any act or acts necessary or incident to any sale
held by Secured Party, including the sending of notices and the conduct of sale,
but such acts must be done in the name and on behalf of Secured Party.


(g)           Existence of Default.  Regarding the existence of any Default for
purposes of this Agreement, Debtor agrees that the Obligors on any Collateral
may rely upon written certification from Secured Party that such a Default
exists.


10.           Other Rights of Secured Party.


(a)           Performance.  In the event Debtor fails to preserve the priority
of the Security Interest in any of the Collateral, or otherwise fails to perform
any of its obligations under the Loan Documents with respect to the Collateral,
then Secured Party may (but is not required to) prosecute or defend any suits in
relation to the Collateral or take any other action which Debtor is required to
take under the Loan Documents, but has failed to take.  Any sum which may be
expended or paid by Secured Party under this subparagraph (including, without
limitation, court costs and attorneys' fees and expenses) shall bear interest
from the date of expenditure or payment at the Default Rate until paid and,
together with such interest, shall be payable by Debtor to Secured Party upon
demand and shall be part of the Obligations.


(b)           Collateral in Secured Party's Possession.  If any Collateral comes
into Secured Party's possession, Secured Party may use such Collateral for the
purpose of preserving it or its value pursuant to the order of a court of
appropriate jurisdiction or in accordance with any other Rights held by Secured
Party in respect of such Collateral.  Debtor covenants to promptly reimburse and
pay to Secured Party, at Secured Party's request, the amount of all reasonable
expenses incurred by Secured Party in connection with its custody and
preservation of such Collateral, and all such expenses, costs, Taxes, and other
charges shall be part of the Obligations.  However, the risk of accidental loss
or damage to, or diminution in value of, Collateral is on Debtor.  Secured Party
shall have no liability for failure to obtain or maintain insurance, nor to
determine whether any insurance ever in force is adequate as to amount or as to
the risks insured.  With respect to Collateral that is in the possession of
Secured Party, Secured Party shall have no duty to fix or preserve Rights
against prior parties to such Collateral and shall never be liable for any
failure to use diligence to collect any amount payable in respect of such
Collateral, but shall be liable only to account to Debtor for what it may
actually collect or receive thereon.  The provisions of this subparagraph shall
be applicable whether or not a Default has occurred and is continuing.


 
-6-

--------------------------------------------------------------------------------

 


(c)           Subrogation.  If any of the Obligations is given in renewal or
extension or applied toward the payment of indebtedness secured by any Lien,
Secured Party shall be, and is hereby, subrogated to all of the Rights, titles,
interests, and Liens securing the indebtedness so renewed, extended or paid.


(d)           Purchase Money Collateral.  To the extent that Secured party or
any lender has advanced or will advance funds to or for the account of Debtor to
purchase or otherwise acquire rights in Collateral, Secured Party or such
lender, at its option, may pay such funds (i) directly to the person from whom
the Debtor will make such purchase or acquire such rights, or (ii) to Debtor, in
which case Debtor covenants to promptly pay the same to such person, and
forthwith furnish the Secured Party evidence satisfactory to Secured Party that
such payment has been made from the funds so provided.


11.           Miscellaneous.


(a)           Reference to Miscellaneous Provisions.  This Agreement is one of
the “Loan Documents” referred to in the Loan Agreement, and, therefore, this
Agreement is subject to the applicable provisions of the Loan Agreement, all of
which are incorporated in this Agreement by reference the same as if set forth
in this Agreement verbatim.


(b)           Term.  Upon full and final payment of the Obligations and final
termination of the Secured Party's and the Lenders' commitment to lend under the
Loan Agreement without Secured Party having exercised its rights under this
Agreement, this Agreement shall terminate; provided that no Obligor on any of
the Collateral shall be obligated to inquire as to the termination of this
Agreement, but shall be fully protected in making payment directly to Secured
Party, which payment shall be promptly paid over to Debtor after termination of
this Agreement.


(c)           Actions Not Releases.  The Security Interest and Debtor's
obligation and Secured Party's Rights under this Agreement shall not be
released, diminished, impaired, or adversely affected by the occurrence of any
one or more of the following events:  (i) the taking or accepting of any other
security or assurance for any or all of the Obligations; (ii) any release,
surrender, exchange, subordination, or loss of any security or assurance at any
time existing in connection with any or all of the Obligations; (iii) the
modification of, amendment to, or waiver of compliance with any terms of any of
the other Loan Documents; (iv) the insolvency, bankruptcy, or lack of corporate
or trust power of any party at any time liable for the payment of any or all of
the Obligations, whether now existing or hereafter occurring; (v) any renewal,
extension, or rearrangement of the payment of any or all of the Obligations,
either with or without notice to or consent of Debtor, or any adjustment,
indulgence, forbearance, or compromise that may be granted or given by Secured
Party to Debtor; (vi) any neglect, delay, omission, failure, or refusal of
Secured Party to take or prosecute any action in connection with any other
agreement, document, guaranty, or instrument evidencing, securing, or assuring
the payment of all or any of the Obligations; (vii) any failure of Secured Party
to notify Debtor of any renewal, extension, or assignment of the Obligations or
any part thereof, or the release of any security under any other document or
instrument, or of any other action taken or refrained from being taken by
Secured Party against Debtor or any new agreement between Secured Party and
Debtor, it being understood that, Secured Party shall not be required to give
Debtor any notice of any kind under any circumstances whatsoever with respect to
or in connection with the Obligations, including, without limitation, notice of
acceptance of this Agreement or any Collateral ever delivered to or for the
account of Secured Party under this Agreement; (viii) the illegality,
invalidity, or unenforceability of all or any part of the Obligations against
any third party obligated with respect thereto by reason of the fact that the
Obligations, or the interest paid or payable with respect thereto, exceeds the
amount permitted by Law, the act of creating the Obligations, or any part
thereof, is ultra vires, or the officers, partners, or trustees creating same
acted in excess of their authority, or for any other reason; or (ix) if any
payment by any party obligated with respect thereto is held to constitute a
preference under applicable Laws or for any other reason Secured Party is
required to refund such payment or pay the amount thereof to someone else.


 
-7-

--------------------------------------------------------------------------------

 


(d)           Waivers.  Except to the extent expressly otherwise provided in
this Agreement or in other Loan Documents, Debtor waives (i) any Right to
require Secured Party to proceed against any other Person, to exhaust its Rights
in Collateral, or to pursue any other Right which Secured Party may have; (ii)
with respect to the Obligations, presentment and demand for payment, protest,
notice of protest and nonpayment, notice of acceleration, and notice of the
intention to accelerate; and (iii) all Rights of marshaling in respect of any
and all of the Collateral.


(e)           Financing Statement.  Secured Party shall be entitled at any time
to file this Agreement or a carbon, photographic, or other reproduction of this
Agreement, as a financing statement, but the failure of Secured Party to do so
shall not impair the validity or enforceability of this Agreement.


(f)           Amendments.  This Agreement may only be amended by a writing
executed by Debtor and Secured Party.


(g)           Multiple Counterparts.  This Agreement may be executed in any
number of identical counterparts.  Each counterpart shall be deemed an original
for all purposes and all counterparts, collective­ly, shall constitute one
Agreement.  In making proof of this Agreement, it shall not be necessary to
produce or account for more than one set of counterpart signatures.


(h)           Parties Bound.   This Agreement shall be binding on Debtor and its
successors and assigns and shall inure to the benefit of Secured Party and its
successors and assigns.  Secured Party's successors and assigns shall include,
without limitation, any corporation or other entity formed by or on behalf of
Secured Party which assumes Secured Party's rights and obligations under the
Loan Agreement.  The obligations and agreements of Debtor under this Agreement
shall be binding upon its successors and assigns, and delivery or other
accounting of Collateral to Debtor shall discharge Secured Party of all
liability therefor.


(i)           Assignment.                                Debtor may not, without
Secured Party's prior written consent, assign any Rights, duties, or obligations
under this Agreement.  In the event of an assignment of all or part of the
Obligations, the Security Interest and other Rights and benefits under this
Agreement, to the extent applicable to the part of the Obligations so assigned,
may be transferred with the Obligations.


(j)           Notice.  Any notice or communication required or permitted under
this Agreement must be given as prescribed in the Loan Agreement.


(k)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED, AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND, AS APPLICABLE,
THE LAWS OF THE UNITED STATES OF AMERICA.




EXECUTED as of the date set forth above.




DEBTOR


STW Energy Services, LLC,
a Texas limited liability company


By:         /s/ Lee Maddox                                                      
Lee Maddox, President






SECURED PARTY


Crown Financial, LLC
a Texas limited liability company


By:                /s/ Richard "Dick"
Tribe                                                
                      Richard “Dick” Tribe, Managing Member


 
-8-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Description of Personal Property








 

 

Exhibit A 
 
-1-

--------------------------------------------------------------------------------

 

Exhibit B
Chief Executive Office, Location of Collateral






Chief Executive Office:


619 West Texas Avenue, Suite 126
Midland, Texas 79701


Location of Personal Property and Equipment as of the date of this Agreement:
 
 

 


Exhibit B
 
-1-
